Citation Nr: 1311392	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  07-28 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for chronic gastritis with irritable bowel syndrome (IBS), currently rated 30 percent disabling.

2.  Entitlement to increased ratings for hemorrhoids, rated noncompensable prior to October 24, 2011, and 20 percent disabling since.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006, and December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claims folder currently rests with the RO in Atlanta, Georgia.

In a January 2006 rating decision service connection for hemorrhoids was granted and awarded a noncompensable rating.  In April 2006 the Veteran submitted a notice of disagreement with this initial rating.  He then withdrew his appeal through his representative noting he would reopen his appeal when he obtained additional evidence.  He submitted a new claim for an increased rating on April 17, 2006. The September 2006 rating decision denied increased ratings for hemorrhoids and gastritis with IBS.  The December 2008 rating decision, in part, denied entitlement to service connection for anemia as secondary to gastritis and IBS. 

A Board hearing was scheduled for a date in July 2011 before a Veterans Law Judge at the Board.  The Veteran received proper notification of the hearing, but failed to report.  He has not requested that the hearing be rescheduled.  Therefore, the hearing request is considered withdrawn.

The claims were remanded by the Board in September 2011 for additional development.  The Board also denied entitlement to service connection for hypertension.

By rating action in August 2012, the noncompensable rating for hemorrhoids was increased to 20 percent from October 24, 2011, by granting service connection for anemia and recharacterizing the Veteran's service connected hemorrhoids as hemorrhoids with secondary anemia.  As this is a full grant of the service connection claim for anemia, it is no longer before the Board.




The Board notes further that several additional issues of entitlement to service connection have been raised by the record), but have not been perfected for appeal to the Board.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file indicates that there is relevant information to the Veteran's current claim and such evidence has been considered accordingly.



FINDINGS OF FACT

1.  The Veteran's gastritis and IBS is manifested by epigastric pain, bloating, and no more than multiple small areas of stomach erosion and episodes of weight loss.

2.  Prior to May 29, 2007, the Veteran's hemorrhoids were mild to moderate; they were not large, thrombotic, or frequently irreducible with excessive redundant tissue.  They were not manifested by persistent bleeding with secondary anemia, nor were fissures present.

3.  From May 29, 2007 to October 23, 2011, the Veteran's hemorrhoids were mild to moderate; they were not large, thrombotic, or frequently irreducible.  They were not manifested by persistent bleeding with secondary anemia, nor were fissures present.  However they exhibited excessive redundant tissue.  

4.  Since October 24, 2011, the Veteran's hemorrhoids have been manifested by symptomatology including secondary anemia.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for gastritis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7307 (2012).

2.  Prior to May 30, 2007, the criteria for a compensable disability evaluation for service-connected hemorrhoids were not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7336 (2012).

3.  From May 30, 2007 to October 23, 2011, the criteria for a 10 percent disability evaluation for service-connected hemorrhoids were met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7336.

4.  On and after October 24, 2011, the criteria for a disability rating in excess of 20 percent for hemorrhoids with secondary anemia have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7336.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a) (1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A (b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1);.  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the Veteran was sent letters in May 2006, May 2008, June 2008, and November 2008 (service connection anemia) that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been given adequate VA examinations in April 2005, June 2006, May 2007, and October 2011.  These examination reports are thorough and contain necessary findings to base a decision with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claims.  Brief but relevant and important opinions were provided.  The Board finds the opinions to be adequate, as they were predicated on a full reading of the claims file and the Veteran's own statements.  Therefore, the Board finds that no further action is necessary in this regard.   

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

The Board remanded this case in September 2011, in pertinent part, for efforts to obtain up to date treatment records and to afford the Veteran a current examination.
This development was all completed, and the resulting evidence is discussed below.

The RO/AMC substantially complied with the Board's September 2011 remand directives. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

Laws and regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  

Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law. Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



a. Gastritis with IBS

The Veteran's gastritis is currently evaluated as 30 percent disabling under Diagnostic Code 7307, which is used in rating hypertrophic gastritis.  See 38 C.F.R. § 4.114, Diagnostic Code 7307. 

Under this diagnostic code, chronic gastritis is assigned a 60 percent rating with severe hemorrhages or large ulcerated or eroded areas, with multiple small eroded or ulcerated areas and symptoms a 30 percent rating is assigned, and a 10 percent rating is assigned with small nodular lesions and symptoms. Id.  

b. Hemorrhoids with secondary anemia 

The Veteran's hemorrhoids with secondary anemia are currently evaluated as 20 percent under Diagnostic Code 7336.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

Under this diagnostic code, hemorrhoids, external or internal are assigned a maximum 20 percent rating when manifested by persistent bleeding and with secondary anemia, or with fissures.  When hemorrhoids are large or thrombotic, irreducible with excessive redundant tissue, and evidencing frequent recurrences a 10 percent rating is assigned, and a 0 percent rating is assigned when there are mild or moderate symptoms.  Id.  
 
Background

In April 2006, the Veteran claimed entitlement to increased disability ratings for his service-connected gastritis with IBS and hemorrhoids.  An August 2011 rating decision increased the noncompensable rating for hemorrhoids to 20 percent by recharacterizing the disability as hemorrhoids with secondary anemia effective October 24, 2011, the date of a VA examination.

In an April 2005 fee based VA examination, the examiner noted that the Veteran had been suffering from hemorrhoids since 1974.  He reported a hemorrhoidectomy in 1984-1985 but hemorrhoids had recurred.  He reported stool leakage, that occurred once every few weeks especially with spicy foods.  He did not use any pads or medications.  He had frequent flare-ups every 2-3 days with bleeding and pain.  He also said that at times the hemorrhoids would protrude significantly after a bowel movement. 

Examination revealed the Veteran's height was 70 inches and his weight was 150 pounds.  He was well nourished.  The abdomen was soft and nontender with no hepatosplenomegaly or masses. No rebound, guarding, ascites or superficial vein distention was noted.  

A rectal exam revealed no evidence of fecal leakage, fissures, loss of sphincter control, or reduction of lumen.  There were moderate sized external and internal hemorrhoids.  There was no evidence of bleeding or thrombosis.  There was evidence of frequent recurrence without excessive redundant tissue.  Laboratory tests were normal.  The diagnosis was external and internal hemorrhoids, SP hemorrhoidectomy.

In a June 2006 fee based VA examination, the examiner noted a history of hemorrhoids since 1975.  The Veteran reported stool leakage that occurred 1/3 to 2/3 of the day in slight amounts and a pad was needed 2 times per day.  The current treatment was anusol.  He had undergone a hemorrhoidectomy in 1983 but hemorrhoids had recurred since.  His functional impairment consisted of difficulty with prolonged sitting.

The Veteran reported chronic gastritis since 1975.  The condition affected body weight causing a 10 to 12 pounds weight loss within a 2 month period.  He was not receiving any treatment to correct his weight change.  He had constant sharp stomach pain located at the upper abdomen.  There were symptoms of stomach distention, constipation, and bloating after eating.  He had nausea and vomiting as often as 1 time per day usually brought on by eating.  He had vomited blood once in April 2006, and passed black tarry stools once in August 2005, and underwent a gastroscopy.  The bleeding did not cause anemia.  The current treatment was omeprazole and metoclopramide.  There was no functional impairment reported.

Examination revealed the Veteran's height was 69.5 inches and his weight was 135 pounds.  His general appearance revealed cachexia with signs of malaise.  His nutritional status was fair.  There was tenderness to palpation in the mid-epigastric area of the abdomen.
 
A rectal examination revealed no evidence of ulceration, fissures, or reduction of lumen.  Reducible internal hemorrhoids were present at the 4 and 7 o'clock positions. There was no evidence of bleeding, or thrombosis.  There was evidence of frequent recurrence without excessive redundant tissue.  No fistula was noted on examination.

Laboratory tests revealed signs of anemia. The hemoglobin level was 11.7 g/dL, and the hematocrit level was 34 percent.  The CBC shows RBC count is 3.72 x 10E6/uL. The findings were consistent with mild anemia.  The Veteran was advised to seek follow-up with his treating physician as mild anemia was consistent with chronic gastritis. The diagnoses were, hemorrhoids; gastritis with IBS with mild anemia and malaise.

The Veteran was afforded a fee based VA examination in May 2007.  The examiner noted that the Veteran had undergone hemorrhoidectomy in April 1983 and March 2007, but hemorrhoids had recurred since.  He reported stool leakage occurring 2/3 of the day in moderate amounts and a pad was needed 2 times per day.  The current treatment was anusol.  

The examiner noted no functional impairment.  The Veteran had been suffering from chronic gastritis since 1976, which affected body health by causing IBS.  It affected body weight causing a 10 pound weight loss within a 6 month period.  He had nausea and vomiting, diarrhea and constipation (not chronic).  He had left side sharp and cramping abdominal pain 2/3 of the year.  The current treatment was omeprazole and metoclopramide.  There was no functional impairment reported.

Examination revealed the Veteran's height was 69.5 ins. and his weight was 131.5 pounds.  His general appearance revealed cachexia.  There were no signs of malaise.  The nutritional status of the claimant was fair.  Examination of the abdomen revealed tenderness to palpation.  There were also no findings of liver enlargement, distention of the veins, striae on the abdominal walls, ostomy, ascites, splenomegaly and aortic aneurysm.  No intestinal fistulas were noted.

A rectal examination revealed no evidence of ulceration, fissures, reduction of lumen, or loss of sphincter control.  Internal hemorrhoids were present located at 8 o'clock positions which were reducible. There was no evidence of bleeding, or thrombosis.  There is evidence of frequent recurrence, with excessive redundant tissue.  No rectum fistula was noted on examination. Laboratory tests revealed hemoglobin level of 14.3 g/dL, and the hematocrit level of 41.6 percent.  

The diagnoses were: hemorrhoids, which were subjectively constant despite surgeries; and fecal leakage.  Objectively there were reducible internal hemorrhoids, with evidence of frequent recurrence and redundant tissue.  The rectum condition did not cause significant anemia or malnutrition.

Gastritis with other findings including IBS with stomach distention, bloating, sharp, cramping abdominal pain, nausea, vomiting, diarrhea, and constipation occurring frequently.  The intestinal condition did not cause significant anemia or malnutrition.

The Veteran was afforded a VA examination in October 2011. The examiner noted the Veteran had last worked in 2001 at the Post Office.  He had been medically retired due to carpal tunnel syndrome and ulnar neuritis.  He reported difficulty sitting for prolonged periods due to rectal pain; and difficulty with heavy boxes due to hemorrhoids.  The examiner noted the Veteran's report of being diagnosed with anemia during service.  He did not receive any treatment for anemia.  He denied bright red bleeding per rectum but reported intermittent black stool.  He also reported fatigue, generalized weakness, light headedness, and shortness of breath.  

The examiner observed that the Veteran's service treatment records were negative for evidence of anemia.  Current laboratory tests however were consistent with normocytic, borderline anemia.  A review of his medical records and laboratory results revealed that his hemoglobin/hematocrit levels had fluctuated from borderline low to normal since October 2008.  The medical records did not reflect any evidence of permanent worsening of anemia.  The Veteran denied rectal bleeding from hemorrhoids since 2009.  His last EGD (Esophagogastroduodenoscopy) in 2009 did not show evidence of gastric ulceration, erosion, or hemorrhages.
  
The examiner noted that the Veteran had hemorrhoidectomies in 1983 and 2006.  He reported daily constant rectal pain, burning and pruritic involvement of the rectum.  He believed that his hemorrhoids have persistently bulged since the surgeries.  He reported intermittent stool leakage worse with coughing or sneezing which occurred 2-3 times a week.  He did not use incontinent briefs but occasionally used toilet paper in his underwear.  He used dibucaine ointment daily.  

A rectal exam revealed a mildly tight anal canal and the Veteran reported pain.  Sphincter tone was normal.  There was no evidence of blood or stool in the rectal vault.  Internal hemorrhoids were present at 6 and 9 o'clock, which were moderate sized and reducible. There was no evidence of bleeding, or thrombosis.  There was evidence of frequent recurrence, with excessive redundant tissue.  No rectum fistula was noted on examination. He had borderline normocytic anemia with normal iron studies.

Laboratory tests revealed hemoglobin level of 12.9 g/dL, and the hematocrit level was 40 percent.  A January 2009 colonoscopy revealed evidence of surgical suturing in the rectum consistent with prior hemorrhoidectomy.

Analysis-Gastritis with IBS

The Board finds that the Veteran's gastritis is properly evaluated as 30 percent disabling. 

EGD evidence from shortly before the current claim was received in April 2006 to the present time shows chronic symptoms of abdominal discomfort and symptoms comparable to multiple small eroded areas.  The October 2011 VA examination noted that as of his last EGD in 2009 there was no evidence of any gastric ulceration, erosion, or hemorrhages.  None of the lay or medical evidence indicates that the Veteran has had any hemorrhages or large ulcerated or eroded areas as a result of his gastritis at any time during this appeal period.  The Veteran has not been shown to have internal bleeding or large areas of erosion, or ulcerations required for the next higher rating of 60 percent.  As such, no more than a 30 percent disability rating for gastritis is appropriate. 

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's gastritis, but finds that no other diagnostic code provides a basis for a higher rating.  On some examinations the Veteran has been found to have weight loss and cachexia.  Ratings for ulcers contemplate weight loss productive of impairment of health, but also contemplate the presence of an ulcer.  38 C.F.R. § 4.114, Diagnostic Codes 7304-7306.  Similarly, postgastrectomy syndromes contemplate weight loss but the Veteran has not undergone a gastrectomy.

The weight of the evidence is against a finding that the disability approximates the criteria for a rating in excess of 30 percent under the schedular criteria.

Hemorrhoids 

The June 2006 VA fee based examination revealed no evidence of large, thrombotic, irreducible hemorrhoids with excessive redundant tissue, or persistent bleeding and secondary anemia or fissures. There was no evidence of ulceration, fecal leakage, fissures, loss of sphincter control, or reduction of lumen.  There was no evidence of bleeding, thrombosis, or of any fistula.  

Internal hemorrhoids were present on rectal examination but reducible.  There was evidence of frequent recurrence without excessive redundant tissue.  While there was evidence at that time of mild anemia, there was no rectal bleeding noted, and the anemia was associated with the Veteran's chronic gastritis by the examiner.  As the Veteran's hemorrhoids were found to have symptomatology which was closer to mild to moderate symptoms of hemorrhoids, a compensable rating is not warranted prior to May 30, 2007.

The May 30, 2007 VA fee based examination again revealed no evidence of ulceration, fissures, loss of sphincter control, or reduction of lumen.  There was no evidence of bleeding, thrombosis, or of any fistula.  Internal hemorrhoids were present on rectal examinations which were reducible.  

There was; however, evidence of frequent recurrence with excessive redundant tissue.  This excessive redundant tissue was indicative of an increase in the symptomatology of the Veteran's hemorrhoids, although still only moderate as there still was no evidence of bleeding, or of thrombotic and no reducible hemorrhoids.  

As this examination reveals for the first time evidence of excessive redundant tissue, indicative of a worsening of the hemorrhoid disorder, the evidence is in favor of the Veteran and a rating of 10 percent for hemorrhoids is granted from May 30, 2007.  However the evidence was no more than moderate, it did not show persistent bleeding, secondary anemia or fissures.  As such, a rating in excess of ten percent is not warranted from May 30, 2007.

The VA examiner in October 24, 2011 noted that laboratory tests were consistent with normocytic, borderline anemia, although there had been no evidence of bleeding associated with his hemorrhoids during VA examinations.  There was no physical evidence of rectal bleeding at this examination or at any of the previous VA examinations.  The Veteran had continued to exhibit borderline anemia.  

Based on the VA examination the RO incorporated the anemia as secondary to the Veteran's hemorrhoids and the rating was increased to 20 percent disabling effective as of the date of the VA examination.  This is the maximum allowable rating for hemorrhoids under Diagnostic Code 7336. 

Consideration has been given to application of another diagnostic code.  Diagnostic Codes 7330 to 7335 provide for ratings based on fecal leakage resulting from impairment of sphincter control or the rectum.  While the Veteran has reported fecal leakage, examinations of the rectum, including the sphincter have shown no abnormality and sphincter control has consistently been found to be normal.  The Veteran is competent to report his symptoms, but the completely normal examination findings render his reports incredible.  The weight of the evidence is against a separate or additional rating based on fecal leakage.

Anemia is potentially ratable under 38 C.F.R. § 4.117, Diagnostic Code 7700 (2012).  A compensable rating requires hemoglobin of 10gm/100ml or less with findings such as weakness, easy fatigability or headaches.  The Veteran's hemoglobin has been significantly greater than this level at all time during the course of his appeal.  The lowest hemoglobin level was the 12.9gm reported on the October 2011 examination.  It would also constitute impermissible pyramiding to use the anemia finding as a basis for the 20 percent rating for hemorrhoids and at the same time provide a separate rating for that condition.  38 C.F.R. § 4.14.  Accordingly, the criteria for a separate compensable rating for anemia have not been met.

The Board has also considered awarding a 20 percent rating for hemorrhoids prior to October 24, 2011.  However the Veteran simply does not meet the criteria for a 20 percent rating prior to October 24, 2011.  Without questioning the RO's decision in granting 20 percent since October 24, 2011, the Veteran's hemorrhoid disorder has never been shown to be manifested by persistent bleeding at any period during this appeal or prior to this period (as shown in the April 2005 VA fee based examination).  He has never been shown to have fissures, thrombotic, or irreducible hemorrhoids, or any bleeding for that matter.  

While he has been diagnosed with borderline anemia the 20 percent rating requires that this be associated with bleeding or that there be fissures.  The evidence has been consistent in showing that he does not have associated bleeding or fissures.  Hence, prior to October 24, 2011, at least, his disability did not approximate the criteria for a 20 percent rating.  There simply has been no evidence of more than mild to moderate hemorrhoids.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his gastritis and hemorrhoids.  Accordingly, the Board finds that the preponderance of the evidence is against any claim for disability ratings in excess of those assigned in this decision. 

The Board has also considered whether the Veteran's gastritis and hemorrhoids presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b) (1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against any claim for ratings in excess of those assigned by this decision, that doctrine is not further applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Extraschedular Consideration and TDIU

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2012). 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether referral for an extraschedular rating is warranted: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The symptoms associated with the Veteran's service-connected disabilities (i.e., chronic gastritis with small nodular lesions and symptoms; and, hemorrhoids with secondary anemia) are contemplated by the rating criteria set forth above, and the applied rating criteria reasonably describe these service-connected disabilities.   Although some of the specific manifestations are not listed in the criteria for rating IBS, the criteria in Diagnostic Code 7319, do contemplate an overall disability that is severe and it follows that manifestations causing a severe disability are contemplate, regardless of whether they are specifically listed.  The rating criteria are, therefore, adequate to evaluate the Veteran's gastritis and hemorrhoids and referral for consideration of an extraschedular rating is not warranted for either claim.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the question of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability is part of all initial or increased ratings claims. 

The Federal Circuit has held that TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Federal Circuit has held that for TDIU to be raised in an increased rating claim the Roberson criteria must be met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

In the instant case, while the Veteran was reported to be medically retired from the post office since 2001, he did so as a result of bilateral carpal tunnel syndrome and ulnar neuritis.  He has not reported that his service connected disabilities cause him to be unemployable.  Additionally, the examiners all indicated that his service-connected disabilities were mild to moderate and would not cause difficulty with functioning and daily activities.  The Veteran was still able to perform substantially gainful employment.  In sum, there is no contention or evidence in the record of unemployability.  A TDIU claim is not raised and further consideration is not warranted.


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected gastritis with IBS is denied.

Entitlement to a compensable disability rating for service-connected hemorrhoids, prior to May 30, 2007, is denied.

Entitlement to a disability rating of 10 percent for service-connected hemorrhoids, from May 30, 2007 to October 23, 2011, is granted.

Entitlement to a disability rating in excess of 20 percent for service-connected hemorrhoids with secondary anemia, on and after October 24, 2011, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


